Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 1 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 2 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 3 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 4 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 5 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 6 of 7
Case 1:19-bk-13140-NWW   Doc 10 Filed 07/30/19 Entered 07/30/19 10:37:27   Desc
                         Main Document    Page 7 of 7
